COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                 NO. 2-10-028-CR

DENNIS KEITH MERRELL                                                  APPELLANT

                                           V.

THE STATE OF TEXAS                                                          STATE

                                        ----------

          FROM COUNTY CRIMINAL COURT NO. 1 OF DENTON COUNTY

                                        ----------

               MEMORANDUM OPINION 1 AND JUDGMENT
                                        ----------
      W e have considered “Appellant's Withdrawal Of Notice Of Appeal (Pursuant

To Texas Rule Of Appellate Procedure 42.2).” The motion complies with rule

42.2(a) of the rules of appellate procedure. Tex. R. App. P. 42.2(a). No decision of

this court having been delivered before we received this motion, we grant the motion

and dismiss the appeal. See id.; Tex. R. App. P. 43.2(f).


                                                     PER CURIAM

PANEL: DAUPHINOT, GARDNER, and W ALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: April 22, 2010




      1
           See Tex. R. App. P. 47.4.